DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/24/2021 has been entered. Claims 1-4 remain pending in the application. 
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/24/2021, with respect to the rejection(s) of claim(s) 1-4, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NRC (Preckshot, G. G. and U.S. Nuclear Regulatory Commission. Division of Reactor Controls and Human Factors. and Lawrence Livermore National Laboratory.  Method for performing diversity and defense-in-depth analyses of reactor protection systems [microform] / prepared by G.G. Preckshot  Division of Reactor Controls and Human Factors, Office of Nuclear Reactor Regulation, U.S. Nuclear Regulatory Commission : Supt. of Docs., U.S. G.P.O. [distributor] Washington, DC  1994) in view of, where applicable, the previous reference(s). NRC resolves the deficiencies of the previous reference(s).

Examiner Notes
Examiner understands there are differences between the cited references and Figs. 2 and 3 of the instant application. Examiner believes claiming the structural differences or differences in the communication paths may help to overcome the cited prior art. [0029]-[0031] of the instant specification provides distinguishing details on the first and second torque sensors and the first and 

Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (EP 2450259A1) in view of Hu et al. (CN205899270U), hereinafter Hu, and NRC (Preckshot, G. G. and U.S. Nuclear Regulatory Commission. Division of Reactor Controls and Human Factors. and Lawrence Livermore National Laboratory.  Method for performing diversity and defense-in-depth analyses of reactor protection systems [microform] / prepared by G.G. Preckshot  Division of Reactor Controls and .


Regarding claim 1, Mueller teaches a control device for a steering mechanism ([0013] Auxiliary power steering), 
	the steering mechanism including a motor (Fig. 1; M and [0014] “an electric motor M”) that includes a plurality of coils, the plurality of coils including a first coil and a second coil (Fig. 1; Ma, Mb and [0015] “the electrical machine M has two separate winding groups Ma and Mb”),
	 the control device (Fig. 1; 10 and [0014] “10 can be designed as a (control) device or only be provided in the form of a circuit arrangement”) comprising a first control system (Fig. 1; 12a and [0015] “Ma is supplied with current by a unit 12a”) and a second control system (Fig. 1; 12b and [0015] “the winding group Mb is supplied with current by a unit 12b”) configured to compute a command value for torque of the motor to be applied to the steering mechanism, the first control system and the second control system being each configured to control power supply to the plurality of coils of the motor based on the command value ([0016] “the sensor signals S1 and S2 are processed by a data processing device 14a, the control signals to a so-called.
Gate drive unit (GDU) 16a, which has the task of converting the control signals into control signals for transistors 18a.
By suitably switching the transistors, a corresponding current then flows through the winding Ma of the electric motor M. As a device for conversion, the GDU 16a forms power electronics together with the associated transistors 18”. [0017] shows a similar system for windings Mb), 
	the first control system being configured to control power supply to the first coil based on a first command value that is the command value for the torque to be generated by the first coil ([0016] “the sensor signals S1 and S2 are processed by a data processing device 14a, the control signals to a so-called.
Gate drive unit (GDU) 16a, which has the task of converting the control signals into control signals for transistors 18a.
By suitably switching the transistors, a corresponding current then flows through the winding Ma of the electric motor M. As a device for conversion, the GDU 16a forms power electronics together with the associated transistors 18a”), 
	the second control system being configured to control power supply to the second coil based on a second command value that is the command value for the torque to be generated by the second coil ([0017] “There is also a data processing device 14b that receives the signals from sensors S1 and S2 and forwards control signals to a gate drive unit 16b, which in turn controls transistors 18b.
By suitably switching the transistors 18b, a corresponding current then flows through the winding Mb of the electric motor.”), and 
	the first control system including a first microcomputer that has first characteristics, and the second control system including a second microcomputer that has second characteristics that are different from the first characteristics ([0010] “The separation of the two units from one another consists in particular in the separate provision of components of the same type.
But you can use synergy effects. For example, it is known to provide a further monitoring device for the data processing device, which typically has a lower computing power than the data processing device and which monitors the data processing device”. As shown in Fig. 1, these devices a physically separate, having separate input and output interfaces. As characteristics is defined by example in [0049] of the specification using “etc…” these differences are understood as characteristics. As noted in [0010] it is contemplated to use processing devices of different computing power).

	 each of the first microcomputer and the second microcomputer computing a respective second command value, and 
	the first microcomputer and the second microcomputer executing parallel control, the parallel control being a control in which the first command values and the second command values are set to equal values.

	Hu teaches each of the first microcomputer and the second microcomputer computing a respective first command value ([0015] “ a first passage 429 dual redundant nth transmission channel …. dual redundant transmission path 429” Fig. 2 “429” –A-> -B-> transmissions).,
	 each of the first microcomputer and the second microcomputer computing a respective second command value ([0015] “ a first passage 429 dual redundant nth transmission channel …. dual redundant transmission path 429” Fig. 2 “429” –A-> -B-> transmissions), and 
	the first microcomputer and the second microcomputer executing parallel control, the parallel control being a control in which the first command values and the second command values are set to equal values([0015] dual redundant transmission. Fig. 2 shows the ARINC 429 has redundant paths with the HI8596 transmitting A data and B data, and the redundant JSL65245 transmitting A data and B data as well. The first command A data is equivalent values and the second command B data is equivalent values, as it is redundant data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dual redundancy for the first and second commands as taught by Hu for microcomputers of Mueller. One of ordinary skill in the art would have been motivated to “achieve reliability” in the redundant system (Hu [0006]).


	NRC teaches a second microcomputer that has second characteristics that are different from the first characteristics in spite of the second microcomputer having a same computation performance as the first microcomputer (p.7 Col. 1 3.2.2 Equipment Diversity “Different manufacturers of fundamentally different designs …  Same manufacturer of fundamentally different designs … Different manufacturers making the same design … Different printed circuit board designs”. NRC shows equipment diversity which includes diversity in things with a high likelihood of changing performance such as a different design, but also highlights differences which would not generally change the performance such as different manufacturers of the same design or simply changing the circuit board design, without necessarily changing the chip or chipset of the microcomputer).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt equipment diversity of microcomputers without changing performance as taught by NRC microcomputers of Mueller. One of ordinary skill in the art would have been motivated to employ a different means for responding to an event which increases the likelihood the response will be actuated (NRC p. 3, col. 2, 2.6 Diversity).

Regarding claim 3, Mueller in view of Hu and NRC teaches the control device for the steering mechanism according to claim 1.
	Mueller does not teach wherein the first microcomputer is manufactured in a first factory, and the second microcomputer is manufactured in a second factory that is different from the first factory.

	Hu teaches wherein the first microcomputer is manufactured in a first factory, and the second microcomputer is manufactured in a second factory that is different from the first factory ([0006] “The technical problem solved by the utility model is to provide a highly reliable dual-redundant ARINC429 bus interface system. The ARINC429 receivers and drivers of different manufacturers are used to receive and send the bus data. Two ARINC429 receivers from different manufacturers form a dual redundant In the receiving channel, two ARINC429 drivers from different manufacturers form a dual-redundant transmission channel. Chips of different manufacturers have different failure modes, which improves the reliability of the dual-redundant ARINC429 bus interface implementation circuit”. It is understood that producing a product by a different manufacturer normally means a different facility).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different manufacturers for circuit parts as taught by Hu for microcomputers of Mueller. One of ordinary skill in the art would have been motivated to “achieve reliability” in the redundant system (Hu [0006]).

Regarding claim 4, Mueller in view of HU and NRC teaches the control device for the steering mechanism according to claim 1.
	Mueller does not teach wherein the first microcomputer is manufactured by a first manufacturing device, and the second microcomputer is manufactured by a second manufacturing device that is different from the first manufacturing device.
	
	Hu teaches wherein the first microcomputer is manufactured by a first manufacturing device, and the second microcomputer is manufactured by a second manufacturing device that is different from ([0006] “The technical problem solved by the utility model is to provide a highly reliable dual-redundant ARINC429 bus interface system. The ARINC429 receivers and drivers of different manufacturers are used to receive and send the bus data. Two ARINC429 receivers from different manufacturers form a dual redundant In the receiving channel, two ARINC429 drivers from different manufacturers form a dual-redundant transmission channel. Chips of different manufacturers have different failure modes, which improves the reliability of the dual-redundant ARINC429 bus interface implementation circuit”. It is understood that producing a product by a different manufacturer normally means a different facility, which also would be a different device for performing the manufacturing).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different manufacturers for circuit parts as taught by Hu for microcomputers of Mueller. One of ordinary skill in the art would have been motivated to “achieve reliability” in the redundant system (Hu [0006]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Hu, NRC, Kim et al. (US 20160139638 A1), hereinafter Kim, and Scheinberg (N. Scheinberg, "High-speed GaAs operational amplifier," in IEEE Journal of Solid-State Circuits, vol. 22, no. 4, pp. 522-527, Aug. 1987, doi: 10.1109/JSSC.1987.1052766.).

Regarding claim 2, Mueller teaches the control device for the steering mechanism according to claim 1.

	
	Kim teaches wherein the first microcomputer is manufactured [[using a first raw material]] (Fig. 10; 1051 Comparator (i.e. op-amp)), and the second microcomputer is manufactured using a second raw material that is different from the first raw material (Fig. 10; 1060 and [0102] “the software-based generating unit 1060 generates software-based temperature control information 1085 by using a software unit 1070 and a software-based generator 1080”. It is understood software conventionally runs on a silicon based microprocessor).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the two different signal generating units as taught by Kim for the signal generating microprocessors of Mueller. One of ordinary skill in the art would have been motivated to avoid malfunctions of the device (Kim [0107]).
	While Kim uses two different devices Kim is silent on the manufactured materials of the comparator.

	Scheinberg teaches the first microcomputer is manufactured using a first raw material (p. 523, Col 1 “GaAs substrate material, unlike silicon, is semi-insulating with a resistivity of about 108 Ohm cm”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use gallium arsenide OP-Amp taught by Scheinberg for the comparators of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668